Citation Nr: 9930577	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  93-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for atopic dermatitis, on an extraschedular basis, 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. H. Shubin, and C.M.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to February 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) which denied 
an evaluation in excess of 50 percent for atopic dermatitis 
for accrued benefits purposes.

In March 1995 and July 1998, the Board remanded this matter 
to the RO for further development which has now been 
accomplished.  


FINDINGS OF FACT

1.  The veteran was receiving the maximum 50 percent 
schedular evaluation for atopic dermatitis at the time of his 
death.

2.  The veteran's service-connected skin disorder was not a 
"most repugnant condition" warranting referral for cental 
office rating.  

3.  The veteran's service-connected atopic dermatitis did not 
represent an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.   


CONCLUSION OF LAW

The criteria for an extraschedular rating for atopic 
dermatitis for accrued benefits purposes are not met.  38 
U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pre-service evidence shows that the veteran was treated 
for eczema of the ankle with secondary toxicoderma and 
occupational dermatitis in February and May 1944.  

The service medical records show that the veteran reported 
that he had a skin condition when he entered service but 
clinical evaluation of the skin at induction was normal.  In 
service, he was treated (and hospitalized) for atopic 
dermatitis and eczema on his arms, elbows, legs, feet, 
ankles, and upper lip.  The diagnoses included atopic 
dermatitis; eczema, chronic, atopic, moderately severe, of 
cubital fossae, left ankle, upper lip, cause undetermined; 
and questionable lichen chronic simplex.  He was given a 
certificate of disability at discharge by a medical board due 
to his skin disorder which was described as: eczema, atopic, 
flexure surfaces of elbow, inner aspect of left ankle, area 
of upper lips, chronic, moderate, cause undetermined.  The 
medical board determined that the skin disorder was not 
incurred in the line of duty because it existed prior to 
induction.  

The veteran continued to receive treatment for his skin 
disorder after service.  This was described as a chronic 
eczematous condition/skin disease probably on an allergic 
basis.  He reported that he had had this since childhood and 
that it got better at times but never completely disappeared.  

In February 1946, the RO granted service connection for 
eczema, atopic, flexure surface of the elbow, inner aspect of 
the left ankle, and area of upper lip.  A ten percent 
evaluation was assigned effective from February 1946.  

The veteran was hospitalized for treatment of atopic 
dermatitis from November 1946 to March 1947.  By rating 
decision dated in May 1947, the RO increased the evaluation 
for the skin disorder from 10 to 30 percent effective from 
November 1946.  

A January 1948 VA examination report included the diagnosis 
of dermatitis, chronic, eczematoid, with hundreds of open 
sores, involving three quarters of the whole body, including 
the face and hands; "[c]ondition is extremely severe."  By 
rating decision dated in January 1948, the RO increased the 
rating for the service-connected severe generalized eczema 
from 30 to 50 percent, effective from January 1948. 

September 1948 treatment records from H. Shubin, M.D., show 
continued treatment for the veteran's skin disorder.  A 
January 1951 VA examiner's diagnosis was atopic dermatitis 
(quiescent) and dermatophytosis and onychomycosis of the 
feet.  In January 1951, the RO decreased the evaluation of 
the service-connected atopic dermatitis from 50 to 30 
percent, effective from March 1951.  

A January 1953 VA diagnosis was atopic dermatitis 
(disseminated neurodermatitis) with secondary pyoderma.  The 
veteran was hospitalized at a naval hospital from January to 
April 1953.  The diagnoses included neurodermatitis 
disseminata, atopic dermatitis, and atopic eczema.  The 
discharge diagnosis was neurodermatitis disseminata.  

By rating decision dated in March 1953, the RO increased the 
rating for atopic dermatitis from 30 to 50 percent, effective 
from January 1953.  The 50 percent evaluation remained in 
effect until the veteran's death in March 1991.  

A June 1953 VA examination report shows a diagnosis of 
neurodermatitis.  
The veteran was hospitalized for treatment of generalized 
eczema from October 1954 to January 1955.  It was noted that 
the diagnosis was changed from generalized eczema to 
neurodermatitis disseminata.  He was again hospitalized and 
treated for generalized atopic eczema from February 1955 to 
April 1955.  The diagnosis was changed from generalized 
eczema to neurodermatitis disseminata.  

In an April 1955 letter to Dr. Shubin from the RO, it was 
noted that the veteran's skin disorder at times became so 
severe that had to be hospitalized, that he had had three 
previous admissions due to the skin condition and was 
hospitalized for weeks each time, and that at times his skin 
improved so that he was able to work.  

In an April 1955 rating decision, the RO granted a 100 
percent evaluation for atopic dermatitis under Ext. 2A, 
effective from February 1955 to April 1955 (based on 
continuous hospitalization); the 50 percent evaluation was 
then continued from April 1955.  

A January 1958 VA examiner diagnosed atopic dermatitis, 
moderately severe, on the face, neck, shoulders, both arms, 
upper chest, and back.  

January 1985 to September 1990 treatment records from The 
Germantown Hospital and Medical Center, Germantown Neurology 
Associates, and Drs. Helwig, Heiman, Gash, and Schulman show 
treatment of the veteran, including hospitalizations, 
primarily for heart and arteriosclerotic disorders.  The 
diagnoses and findings included status post anterior 
myocardial infarction, old inferior wall infarction, 
congestive heart failure, atrial fibrillation, unstable 
angina, chronic anxiety reaction, tardive dyskinesia, 
atherosclerotic heart disease, and history of hypertension.  
These records show that the veteran's medical history also 
included nervous/psychological trouble and that he was a 
retired mailman.  A January 1985 physical examination showed 
that his skin was cool and dry and that there was a 
maculopapular erythematous pruritic rash over the back and 
neck.  In February 1985, the left upper arm had medial 
ecchymosis, and the skin was mildly erythematous.  It was 
noted that he apparently had a longstanding history of 
neurodermatitis and contact dermatitis which was usually were 
exacerbated by exposure to detergents.  The diagnosis 
included acute exacerbation of neurodermatitis.  He was 
treated with cortisone cream while hospitalized with 
subjective improvement, although the rash remained 
essentially unchanged.  It was also noted that chronic 
anxiety reaction was not an active problem at that time.  A 
February 1985 treatment record shows that the veteran 
"retired from Post Office 9 years ago - dyspnea and chest 
pains."

In April 1985, the rash on the veteran's right leg had 
improved, he generally exhibited less nervousness than 
previously noted, and his skin was clear except for a small 
patch of dermatitis on his right lateral abdominal wall.  In 
June 1985, he reported that he was recently unable to wear 
his TED stockings because of a rash on his legs.  It was 
noted that he was on edge as usual.  In September 1985, he 
reported that he had been more on edge and irritable 
recently.  In October 1986, he reported that he felt that his 
nerves had been pretty good lately; however, his wife 
reported that she did not believe that his mental status had 
appreciably changed.  It was noted that his skin remained 
clear.  A July 1987 treatment record and letter state that 
the veteran retired as a letter carrier in 1976 secondary to 
a myocardial infarction.  July and August 1987 treatment 
records show that he had been unable to drive for 10 years 
and had dementia.  In October 1988, he had two small ulcers 
on the left ankle region both of which appeared quite healthy 
with no open areas and good healing tissue.  In February 
1990, it was noted that the veteran had recently been on a 
short course of steroids because of an atopic dermatitis and 
that he was now on prednisone.  

September 1987 records from P. Milstein, M.D., a 
psychiatrist, include diagnoses of primary degenerative 
dementia, Alzheimer type; rule out multi-infarct dementia; 
and, by history, diabetes, angina pectoris, and heart block.  
Dr. Milstein stated that there was no evidence of depression 
either by history or objectively.  It was noted that 
neuropsychological screening to differentiate organic 
cortical impairment versus depression was scheduled with a 
psychologist.  

In a May 1989 rating decision, the RO determined that the 
veteran was incompetent, effective from May 1989.  

In an October 1989 letter, C.V., M.D., of the University of 
Pennsylvania Department of Dermatology, reported that the 
veteran had been referred for evaluation of a chronic 
dermatitis and presented pictures of himself during a recent 
flare in which he had marked erythema, scaling, and 
excoriations of the face, chest, and arms.  Dr. C.V. reported 
that, at the time of examination, the veteran had been 
treated and showed marked improvement in the appearance of 
his rash but had continued pruritus.  The diagnosis was 
chronic dermatitis of unknown etiology.

October 1989 VA treatment records show that the veteran 
sought treatment for a chronic rash that had flared up three 
weeks earlier.  There was a red, raised rash which covered 
the veteran's body.  There was no drainage and the skin was 
dry and starting to show improvement.  The assessment was 
stable.  Another record shows that he reported a flare of 
rash since September and itchiness, and was noted to have 
mild erythema and scaling of the scalp, cheeks, and back of 
neck, and faint erythema of arms and back with numerous 
excoriations.  KOH, arms and hands, was negative for scabies; 
KOH, feet, was negative for fungi.  His feet were scaly with 
nail dystrophy.  The impression was rule out drug rash versus 
eczema.  Later in October 1989, he was treated for follow up 
of chronic eczematous dermatitis and there was no change.  
Examination revealed mild erythema and scaling of the sides 
of the face and scattered excoriated papules on the arms.  
The impression was pruritic dermatitis, rule out scabies.  

Treatment records and correspondence from A. Ehrlich, M.D., a 
dermatologist, dated from November 1988 to June 1990 show 
that in November 1988, the veteran was treated for a rash on 
his feet and legs which were painful and swelled.  The 
assessment was tinea pedis, questionable contact versus 
stasis dermatitis of right leg, and progressive pigmented 
purpura.  Later that month he was much improved.  In a 
November 1988 letter, Dr. Ehrlich reported that the veteran 
had tinea pedis and that the dermatitis of his feet became 
worse and spread to his lower legs, most prominently on the 
right.  It was noted that his medical history included 
diabetes, hypertension, Alzheimer's disease, and 
arteriosclerotic heart disease and that he took a number of 
medications.  In addition to tinea pedis, there was a more 
recent erythematous oozing dermatitis on the feet and lower 
legs and punctate spots of purpura on the lower legs with 
more prominent changes on the right foot and leg.  Dr. 
Ehrlich felt that the veteran had tinea pedis, complicated by 
a contact dermatitis to Halotex cream and possibly a stasis 
dermatitis as well.  Different medication was prescribed.  
When the veteran was seen in follow-up, he had improved 
considerably with much less erythema and a great reduction in 
his pruritus.  There was no more oozing and his medications 
were reduced.  

In December 1988, Dr. Ehrlich noted that the veteran's feet 
and legs were good and his hands were improved.  In January 
1989 he was much better.  In March 1989, Dr. Ehrlich noted 
that the veteran was doing well, but had some itching of the 
lower legs.  A March 1989 report of phone call shows that he 
complained that the left side of his face was swollen and 
itchy.  In April 1989, the facial rash was better.  In May 
1989, there was dermatitis of the left side of face, chin, 
and scalp.  Dr. Ehrlich noted that there was questionable 
sebaceous dermatitis and questionable contact dermatitis.  In 
July 1989, the dermatitis of his face and scalp was improved 
and not itchy.  In August 1989, there was dermatitis on his 
face and right forearm.   In October 1989, he had diffuse 
contact dermatitis of the face, hairline, neck, back, and 
arms, diagnosed as generalized neurodermatitis exacerbated by 
Alzheimer's, "etc.," and nervous condition.  Later in 
October 1989, it was noted that he had been seen at a VA 
hospital and given medications, and was much better since the 
prednisone was started; the dermatitis was 80 to 90 percent 
better and the excoriations were healing.  In November 1989, 
his generalized dermatitis was better but there was some 
activity on his scalp, neck, arms, and back with 
excoriations.  

In a November 1989 letter, Dr. Ehrlich stated that he agreed 
that the veteran's nervous condition had been an exacerbating 
factor of his disseminated dermatitis.  Dr. Ehrlich reported 
that "while this certainly could be a generalized 
neurodermatitis, I would like to perform patch tests at some 
point to rule out the possibility of contact allergy."  In a 
July 1990, Dr. Ehrlich reported that the dermatitis had 
remained fairly stable and was under reasonable control.  In 
January 1990, the veteran's dermatitis was "ok," and later 
that month he was noted to be doing fairly well, with some 
itching on his face.  In March, April and June 1990 the 
veteran's dermatitis was doing well/stable.  

Evidence from Dr. Shubin includes letters dated in May 1988, 
November 1989, April 1990, April and July 1991, January 1993, 
May 1995, and July 1996 and treatment records dated from 
November 1946 to June 1959 and from January 1990 to  
1991.  Dr. Shubin reported that he had treated the veteran 
since the early 1940's and that, during service and following 
discharge, the veteran had had recurrent attacks of 
dermatitis which required multiple long hospitalizations.  
Dr. Shubin referred to records dated from 1946 to 1955 and 
noted that the diagnosis was atopic dermatitis and was 
changed to neurodermatitis disseminata.  Dr. Shubin reported 
that the veteran's experienced acute exacerbations with 
marked emotional, psychologic, and physiologic changes in his 
body.  It was also noted that this condition gradually 
worsened; that it became "very ugly," painful, weeping, and 
itchy; that he had more frequent and resistant attacks of 
dermatitis; and that this resulted in increased emotional 
stress, anxiety, and depression.  

Dr. Shubin also reported that the veteran had had 
intermittent loss of time from work for the U.S. Post Office 
when his condition worsened.  Because of his previous long 
periods of hospitalization, the veteran reportedly feared 
further hospitalization and refused recommended 
hospitalizations.  Dr. Shubin stated that consultations with 
neurologists, psychiatrists, and dermatologists showed 
neurodermatitis disseminata with diagnoses of dementia, 
cerebellar atrophy, Alzheimer's disease, diabetes, coronary 
insufficiency, "etc.," which "made him totally disabled 
from gainful employment from November 12, 1975.  Dr. Shubin 
also reported that the veteran retired on November 12, 1974, 
and had not worked since that time, due to his skin 
condition.  

Dr. Shubin submitted six pictures taken in October 1989 which 
show the veteran's left arm, back, neck, head, face, and 
chest, reportedly taken as the acute neurodermatitis 
disseminata was beginning to resolve.  In February and March 
1991, the veteran had what Dr. Shubin considered to be one of 
his worst exacerbations of neurodermatitis disseminata with 
large bullae, extensive rash, and severe emotional overlay.  
Dr. Shubin stated that the veteran was treated at a VA 
hospital where they agreed that his condition was severe, but 
did not hospitalize him.

January 1990 to March 1991 treatment records from Dr. Shubin 
show continued treatment for the skin disorder.  In January 
1990, the veteran felt better and was itching less and the 
rash was less inflamed.  In February 1990, his rash flared up 
and in March it was inflamed and "not as good."  In April 
and June 1990, the rash was fair.  Later in June1990, it was 
noted that the rash was fine.  In September 1990, Dr. Shubin 
noted that the rash was worse.  The veteran's medication 
(prednisone) was increased and he was advised to go to the VA 
clinic.  His dermatitis was much worse in October 1990.  Dr. 
Shubin reported that he discussed hospitalization which the 
veteran refused.  Later in October 1990, it was again noted 
that he had a flare up of his rash and in November 1990 his 
rash was driving him mad and he was weak and confused.  Later 
in November 1990, his rash was dry and there was evidence of 
scratching, bleeding, and infection.  In December 1990, 
hospitalization was discussed (the disorder which required 
treatment is illegible) and the veteran refused.  In January 
1991, the rash was exacerbated, raw, and weeping.  A report 
of a January 1991 phone call report shows that the rash was 
still bad.  Dr. Shubin advised him to go to the VA clinic, 
but noted that he was too sick to go and needed an ambulance.  
In February 1991, he called in and reported that his 
condition was the same.  In March 1991, Dr. Shubin noted that 
the VA clinic had addressed hospitalization but the veteran 
refused this and that photos were taken.  

At a March 13, 1991, VA dermatology examination, the examiner 
noted that the veteran had a history of 
neurodermatitis/atopic dermatitis that was pruritic and 
currently erupting.  Physical examination showed that the 
veteran's whole body, including the face, trunk, and 
extremities, were with severe eczematous eruption with 
punctate crusts, scaling, and erythema.  It was noted that 
there were vesico-bullous lesions of hands/fingers and that 
micro scrapings were negative for mites. The diagnosis was 
severe eczematous dermatitis, difficult to determine 
etiology, would rule out severe atopic dermatitis versus 
scabies versus dermatitis herpetiformis.  Seven photographs 
of the veteran's back, chest, neck, face, head, hands, 
shoulders, and elbows are attached to this examination report 
and show the severe eczematous eruptions described by the 
examiner above.  Medication, a complete blood count and a 
biopsy were recommended.

The veteran's death certificate shows that he died at home on 
March [redacted], 1991, at the age of 71.  The immediate cause 
of death was reported to be acute cardiac arrest, coronary 
insufficiency - arteriosclerotic, generalized severe atopic 
dermatitis, and shock/stress syndrome secondary to 
dermatitis.  Under "Describe how injury occurred" it was 
noted 1945 service related atopic dermatitis.  The appellant 
was the informant and Dr. Shubin was the certifier and person 
who completed the cause of death section.  

In a July 1991 letter, Dr. Shubin reported that the attending 
physician in the VA dermatology department stated during the 
veteran's last visit that he had never seen such a severe 
dermatitis and that Dr. Shubin agreed.  Dr. Shubin stated 
that, during the past "6-plus months," the veteran had had 
a gradual continuing worsening of his dermatitis; that this 
became more extensive over most of his body; that this caused 
more severe itching, burning, painful bullae, and severe 
worsening of his emotional state including paranoia and 
agitation; and that the veteran reported that his dermatitis 
was driving him mad and preventing him from sleeping.  Dr. 
Shubin reported that he had suggested hospitalization but the 
veteran objected; that the veteran rested for periods with 
heavy doses of tranquilizers and sedatives; and that, when he 
was awake, the stress of his rash symptoms caused severe 
emotional instability, stress, and acute heart strain.  

Dr. Shubin stated that there was reasonable medical certainty 
that the veteran's dermatitis disseminata and emotional and 
brain changes were related to service by causation or 
aggravation and had caused and/or aggravated his total 
disability which was service-connected.  Dr. Shubin reported 
that the diagnoses at the time of the veteran's death 
included generalized severe neurogenic dermatitis and 
shock/stress syndrome secondary to severe dermatitis.  Dr. 
Shubin stated that he believed an evaluation in excess of 50 
percent was warranted for the veteran's service-connected 
skin disorder, particularly in view of the facts that his 
death was related to his severe dermatitis and his dermatitis 
prevented him from working.  Dr. Shubin also stated that it 
was his opinion, with reasonable medical certainty, that the 
veteran's nervous psychosomatic conditions with increasing 
emotional instability, anxiety, and depression was the 
causative factor for the worsening of his neurodermatitis.  

In an October 1992 letter, a VA physician, V.W., M.D., stated 
that she had reviewed the veteran's records, noting that he 
was treated for a flare of his skin disease in September 1989 
and October 1989 and was felt to have an eczematous skin 
eruption versus a drug eruption.  It was noted that blood 
testing was entirely normal except for a slightly elevated 
white blood count of 12.2 and that he preferred to receive 
his care closer to home and was then followed by a local 
dermatologist.  Dr. V.W. stated that, when the veteran was 
seen in March 1991, he was on a topical steroid ointment and 
Sinequan.  Dr. V.W. reviewed pictures of the veteran's skin 
taken at the March 1991 examination and noted that they 
showed erythematous patches involving the trunk and arms and 
vesicles and bullae bilaterally on the hands, palms, and 
fingers.  Dr. V.W. stated that the clinical diagnosis was 
eczematous dermatitis of unclear etiology, possibly from 
atopic dermatitis.  Dr. V.W. reported that there was no 
evidence of exfoliative erythroderma or cutaneous infection.  
Dr. V.W. noted that the veteran died on March [redacted], 1991, 
and that, although he was very pruritic, there was no evidence 
of fever, hypothermia, hypotension, or other findings that can 
be seen with an exfoliative erythroderma (which Dr. V.W. 
again noted the veteran did not have) at the time of his last 
clinic visit.  Dr. V.W. concluded that she was sure that the 
veteran was uncomfortable with his skin condition because of 
the itching and the emotional response to his appearance, but 
that it was unlikely that his skin disorder contributed to 
his death. 

In his January 1993 letter, Dr. Shubin noted that exfoliative 
erythroderma was not diagnosed at the veteran's last clinical 
visit; that "they admitted he had an unusual dermatitis;" 
and that they wanted to admit him because of the unusual 
serious dermatitis but the veteran refused.  Dr. Shubin 
indicated that, when the veteran was last examined by the VA, 
they could not definitively diagnose his unusual serious type 
of dermatitis "which was an unusual case of [e]xfoliative 
erythroderma which they considered but he feared 
hospitalization."  Dr. Shubin stated that "[h]aving 
reviewed [d]ermatology literature and having discussions with 
dermatologists, I can state, with very reasonable medical 
certainty that he suffered with recurrent attacks of 
[e]xfoliative erythroderma with cutaneous infection."  Dr. 
Shubin also stated that the veteran's "total disability 
since 1974 and his death, causally or aggravationally related 
to his severe [e]xfoliative erythroderma, dermatitis and 
final cardiac arrest." 

At an April 1993 hearing before a member of the Board at the 
RO, the representative stated that the veteran suffered many 
severe outbreaks of atopic dermatitis during his lifetime, 
was forced to retire at an early age due to the severity of 
the skin condition, became very sensitive and depressed due 
to weakening and severe itching, and had detrimental side 
effects from his medications .  The appellant testified that 
the veteran's skin disorder worsened over the years and that 
the outbreaks occurred more often and were more severe during 
the last several years.  She stated that these outbreaks 
occurred every two to three years.  The appellant and Dr. 
Shubin reported that the veteran's last inpatient care had 
been at the naval hospital in the 1950's and that there were 
times when the Dr. Shubin and the VA thought that the veteran 
should be hospitalized for treatment, but he feared hospitals 
and would not allow it.  Hearing Transcript (Tr.) at 2-4, 9, 
14.  

The appellant testified that the veteran was treated at a VA 
facility approximately every three or four months and had to 
return every couple of weeks thereafter until he responded to 
treatment.  She asserted that he had lesions and exfoliations 
all over his entire body including his face, chest, and arms.  
The appellant and Dr. Shubin stated that the veteran had had 
exacerbations of the skin disorder in late 1989 and November 
1990, which subsided and then flared again in January 1991.  
The appellant stated that the veteran had had a severe 
outbreak prior to his death; that he was in bed, irrational, 
completely covered with this rash; that his hands were 
constantly wrapped; that he screamed and yelled because the 
pain was so bad that he could not stand it; and that this 
lasted from March 13, 1991, until he died on March [redacted], 
1991.  The appellant also testified that the veteran had worked 
as a letter carrier for the Post Office for several years before 
he retired in 1974 at age 55 and that he missed two to three 
months of work due to his skin disorder on one occasion.  
When asked if the veteran retired due solely to the skin 
disorder she responded "[n]o, he had the heart which was 
aggravated" and she also noted that he had diabetes.  She 
stated that, after he retired, the veteran did volunteer work 
and took care of social functions at the high school, but 
that he then got so bad that he gave that up completely and 
would not go anywhere.  Tr. at 5-9, 12, 19.  Dr. Shubin 
asserted that, when he retired the veteran could not do the 
work, was having more frequent flare ups, and was missing 
time from work.  Dr. Shubin indicated that the veteran 
retired from the Post Office with a disability.  Tr. at 10-
12.  

Dr. Shubin asserted that the steroids that the veteran took 
were an "aggravating cause" and direct cause of his 
diabetes.  Tr. at 7-8.  Dr. Shubin reported that he 
specialized in internal medicine and had treated the veteran 
for about 40 years for his skin condition and other 
disorders, having referred him to a psychiatrist and 
dermatologists.  Gradually the skin condition worsened.  Tr. 
at 10.  Dr. Shubin reported that exacerbations in the past 10 
years were more severe and more resistant to treatment.  Tr. 
at 20.  Dr. Shubin testified that the veteran did not have 
Alzheimer's but had severe stress, anxiety, and depression 
due to attacks of the severe dermatitis.  Dr. Shubin reported 
that the veteran "certainly had an exfoliative condition," 
that he had retroderma meaning redness and inflammation of 
the skin, that scratching caused infections, that he was 
treated with antibiotics and steroid ointments, that he 
needed sedation to relax he could function to some degree, 
and that he was "going through the miseries of pain."  Tr. 
at 10-11. 

Dr. Shubin further testified that the last time he treated 
the veteran he was weak, could not take care of himself or 
get around, and pain and severe itching, and was bandaged to 
keep the ointment on and prevent him from scratching.  Dr. 
Shubin testified that the veteran had been at the VA a few 
days before he died and that the VA wanted to hospitalize him 
then, but the veteran did not want to be admitted.  Tr. at 
10-12.  C.M. said only that the veteran had not had diabetes 
too long and provided the names and locations of 
cardiologists who treated the veteran.  Tr. at 7, 20-21.  

In an April 1995 letter, the Temple University Hospital 
Medical Records Department informed the RO that patient 
records dated prior to 1985 were no longer available. 

An August 1997 medical opinion from a VA physician, D.G., 
M.D., F.A.C.C., shows that the veteran had been 
intermittently treated by dermatologists with steroid creams 
and that the type of steroid cream was changed on a number of 
occasions.  He was also treated with prednisone on an 
intermittent basis.  The VA physician noted that Dr. Shubin 
stated at the April 1993 hearing that intermittent prednisone 
treatment was a safe procedure with no complications and that 
this was very puzzling in light of his subsequent categorical 
statement that the steroids were a definite positive factor 
between the veteran's diabetes and arteriosclerotic heart 
disease.  Dr. D.G. noted that the veteran had known overt 
coronary artery disease at least since 1983 and probably 
earlier; that his diabetes mellitus was suspected and 
diagnosed between September and December 1985; and that the 
first indication of steroid pills was in April 1989.  Dr. 
D.G. stated that it was "also very important to note that 
one of the cardiologists that saw [the veteran] made a note 
in February 1985 stating that the veteran retired from his 
job at the Post Office because of dyspnea and chest pains."  
Dr. D.G. concluded that the evidence submitted by Dr. Shubin 
contained factual errors, that the skin disorder was not a 
material factor in the veteran's death, and that Dr. Shubin's 
assertions that the veteran's dermatitis caused his 
arteriosclerosis went against accepted principles of modern 
medicine.  Dr. D.G. stated that she reviewed the claims file.  

In a July 1998 decision, the Board determined that the 
veteran's death was not caused by or substantially or 
materially contributed to by disabilities incurred in or 
aggravated by his active military service.  

Pertinent Law and Regulations

Periodic monetary awards to which a veteran is entitled, 
based on evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, will be paid to an eligible claimant, such as the 
veteran's surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000 (the retroactive period for accrued benefits was 
increased from one to two years by Pub. L. No. 104-275, which 
was enacted on October 9, 1996; see also VAOPGCPREC 16-97).  
In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  However, although a claim 
for accrued benefits is related to a claim made by a veteran 
during his lifetime for VA benefits, entitlement to accrued 
benefits is predicated upon a separate application for 
accrued benefits which must be filed within one year after 
the date of the veteran's death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed.Cir. 1996) (noting that an accrued benefits claim 
is derivative of the veteran's claim).

The Board finds that the appellant's claim for an evaluation 
in excess of 50 percent for atopic dermatitis for accrued 
benefits purposes is well grounded in accordance with 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A claim for an increased evaluation for the 
veteran's service-connected skin disorder was pending at the 
time of his death and the appellant filed an application for 
accrued benefits within one year after the date of the 
veteran's death in compliance with 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c); Jones.  Additionally, in general an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required in order to satisfy the VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The maximum schedular evaluation for disfiguring scars of the 
head, face, or neck is 50 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  A note following Diagnostic 
Code 7800 states that, when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent.  The most repugnant 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for Central Office rating, with 
several unretouched photographs.  Id.  

The maximum schedular evaluation for eczema is 50 percent and 
this is assigned when there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

50 percent is the maximum schedular evaluation permitted for 
any skin disorder other than tuberculosis luposa (lupus 
vulgaris) or as provided in the note following Diagnostic 
Code 7800 as discussed above.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7819 (1999).  Unless otherwise provided 
Diagnostic Codes 7807-7819 (these codes address skin 
disorders including dermatophytosis, dermatitis exfoliativa, 
and all other potentially relevant skin disorders) should be 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character or manifestations.  
Scars, disfigurement, etc., should be rated on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§ 4.118.  

A Note at the end of 38 C.F.R. § 4.118 provides that the most 
repugnant conditions may be submitted for Central Office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Cental Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  

To accord justice to the exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation may be awarded.  The governing norm in 
these exceptional cases is: a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Analysis

The Board notes that the veteran had been receiving the 
maximum schedular evaluation under Diagnostic Code 7806 for 
his service-connected atopic dermatitis since January 1953 
and that that was the appropriate code for rating the 
disability.  Additionally, although the veteran's skin 
disorder at times affected his neck, face, and lip, the 
evidence does not show that he had disfiguring scars of the 
head, face, or neck with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement and tissue loss, cicatrization, and 
marked discoloration, color contrast, or the like as is 
required for a rating in excess of 50 percent under 
Diagnostic Code 7800 and the note following that Diagnostic 
Code. 

38 C.F.R. § 4.118 provides that total disability ratings may 
be assigned without reference to the Central Office in the 
most severe cases of pemphigus and dermatitis exfoliativa 
with constitutional symptoms.  The record includes no 
competent evidence that the veteran ever had pemphigus.  
Although the appellant has asserted that the veteran had 
exfoliation all over his body and Dr. Shubin has stated that, 
based on dermatology literature and discussions with 
dermatologists, the veteran had recurrent attacks of 
exfoliative erythroderma, this opinion goes against the 
veteran's medical records, which do not show he had 
exfoliative erythroderma.  Additionally, a VA physician who 
reviewed the records reported a clinical diagnosis of 
eczematous dermatitis of unclear etiology, noting that there 
was no evidence of exfoliative erythroderma or cutaneous 
infection at the time of the last clinic visit, and that 
although the veteran was very pruritic, there was no evidence 
of fever, hypothermia, hypotension, or other findings that 
can be seen with an exfoliative erythroderma.

The 50 percent evaluation awarded under Diagnostic Code 7806 
(the eczema code) contemplates a skin disorder with 
ulceration or extensive exfoliation or crusting.  As a 
preponderance of the probative and competent evidence shows 
that the veteran did not have dermatitis exfoliativa, much 
less a most severe case of dermatitis exfoliativa with 
constitutional symptoms, the provisions of the note following 
38 C.F.R. § 4.118a, regarding the assignment of a total 
disability rating without reference to the Central Office, is 
not applicable.  

Applicable regulations also provide that the most repugnant, 
disfiguring conditions, including scars and skin diseases, 
may be submitted for Central Office rating with several 
unretouched photographs.  See the Note following 38 C.F.R. 
§ 4.118 and the Note following Diagnostic Code 7800.  
Although photographs of record, particularly the March 1991 
photographs, reveal that the veteran had an extensive, severe 
skin disorder, it would not have been considered as among the 
most repugnant, disfiguring ones.  The 50 percent evaluation 
under Diagnostic Code 7806 contemplates a skin disease with 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or that is exceptionally 
repugnant.  The veteran's skin condition appears to have been 
manifested by extensive lesions/exfoliation.  Based on the 
most recent photographs it is clear that the veteran's hands 
could have been described as exceptionally repugnant.  
Whether, other than the hands, the condition was 
exceptionally repugnant is open to question; however, it 
certainly did not appear to be among the "most repugnant" 
conditions.  It did not involve tissue loss, severe scarring 
or the like.  Thus, the note at the end of 38 C.F.R. § 4.118 
does not apply.

The Board also finds that referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  The Board notes the appellant's statements that 
the veteran was 100 percent disabled, stating in a July 1991 
letter, that the skin disorder had been more severe since 
November 1990, and caused the veteran to become agitated and 
to stop eating, and that he had to be sedated.  She also 
stated that she had to keep his hands bandaged all the time, 
that he could not walk unassisted, and that the March 1991 VA 
examiner and photographer said that they never seen a case 
like this and the doctor had wished they could keep him at 
the hospital.  However, the March 1991 examination report 
does not reflect a recommendation of hospitalization.  
Rather, the examiner recommended treatment with medication, a 
skin biopsy and a complete blood count.  Also, that report 
contains no comment as to the severity of the condition other 
than that it was "severe," and except for noting that the 
veteran had Alzheimer's disease, no comments were made as to 
his behavior or any psychiatric manifestations.   

The evidence shows that the veteran retired from his job as a 
mail carrier for the United States Postal Service in the mid-
1970s, due to a heart attack/chest pain, despite Dr. Shubin's 
assertions that the veteran retired due to his service-
connected skin disorder.  In that regard, a VA physician 
stated that it was "very important to note that one of the 
cardiologists that saw [the veteran] made a note in February 
1985 stating that the veteran retired from his job at the 
Post Office because of dyspnea and chest pains."  

Additionally, in one letter Dr. Shubin stated that the 
veteran had neurodermatitis disseminata, dementia, cerebellar 
atrophy, Alzheimer's disease, diabetes, coronary 
insufficiency, "etc.," which made him totally disabled from 
gainful employment from November 12, 1975.  Thus, it is shown 
that although the veteran may have been unemployed and 
perhaps unemployable for many years, it was not due to his 
skin disorder alone but, rather, to a multitude of 
significant disabilities, most of which were not service-
connected.  Even the appellant, when asked if the veteran 
retired due solely to his skin disorder, responded "[n]o, he 
had the heart which was aggravated" and also noted that he 
had diabetes.  

It is argued that the veteran's service-connected skin 
disorder caused marked interference with employment.  
Although the evidence shows that the veteran had flare-ups of 
his skin condition, including shortly before he died, the 
preponderance of the evidence does not show that the service 
connected atopic dermatitis alone, without consideration of 
his numerous additional disorders, caused marked interference 
with employment or interference with employment beyond that 
already contemplated by the schedular 50 percent evaluation 
assigned.  First of all, it must be remembered that the 
veteran had been retired for many years prior to his death 
and that his retirement was primarily due to heart disease.  
Thus actual interference with employment is not shown during 
the latter part of the veteran's life since it is not shown 
that he attempted to work.  While the appellant testified 
that the veteran once missed a few months of work due to his 
skin disorder and that his most recent hospitalization for 
his skin disorder was in the 1950's, that testimony pertains 
to events many years earlier and is not relevant to period 
under consideration.  While the evidence shows that the 
veteran was treated for his skin disorder during 
hospitalization in 1985, he was hospitalized for unrelated 
disorders.  Dr. Shubin has stated that he recommended 
hospitalization on many occasions, but it is important to 
note that he had treated the veteran since the 1940's.  Dr. 
Shubin's records show that the veteran refused 
hospitalization for his skin disorder in October 1990, and a 
December 1990 treatment record also shows that the veteran 
refused hospitalization.  However, it is not clear whether 
the recommended hospitalization was intended for his skin 
disorder or other disorders such as his heart disability.  
Additionally, although Dr. Shubin has stated that the VA 
clinic addressed hospitalization in March 1991, which the 
veteran refused, there is no evidence of this in the VA 
records.  Based on the aforementioned, the Board finds that, 
even if the veteran had agreed to the recommended 
hospitalization, this would not constitute "frequent" 
hospitalization so as to render impractical the application 
of the regular schedular standards.  

Therefore, the Board finds that the service-connected skin 
disorder did not present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Thus, referral for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted. 

Finally, the Board notes that Dr. Shubin has asserted that 
the veteran's skin disorder and/or medication taken therefor 
caused or aggravated several other disorders such as 
psychiatric disorders, a heart/arteriosclerotic disorder, and 
diabetes.  That matter was addressed by the Board in a July 
1998 decision, when it was concluded that the heart disease 
and diabetes were not service related.   

With respect to any psychiatric manifestations of the skin 
disorder, the 50 percent schedular evaluation for the skin 
disorder contemplates nervous manifestations.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  In this case record also 
shows that the veteran had dementia/Alzheimer's.  Despite Dr. 
Shubin's apparent belief that the veteran did not have 
Alzheimer's and that his dementia was causally related to his 
service-connected skin disorder, dementia was not a service-
connected disability and the veteran never filed a claim for 
any brain disease.  

Therefore, based on the aforementioned, the Board finds that 
the preponderance of the evidence is against an increased 
extraschedular evaluation for atopic dermatitis for accrued 
benefits purposes.  

ORDER

Entitlement to an increased evaluation for atopic dermatitis 
on an extraschedular basis, for accrued benefits purposes, is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

